Exhibit 10.1

 

LOGO [g38025img001.jpg]  

Remy International, Inc.

2902 Enterprise Drive • Anderson, Indiana 46013 USA

      765-778-6499     Fax 765-778-6404

May 2, 2006

David R. Muir

929 Fox Glen Drive

Saint Charles, IL 60174

Dear David:

On behalf of Remy International, it is my pleasure to extend this offer of
employment. I believe you will be a valuable asset and am pleased to offer you
the position of Senior Vice President, Chief Procurement Officer reporting to
me. I look forward to welcoming you as a Remy employee on Monday, May 8, 2006.

Our offer includes the following:

 

•   SALARY: Annualized salary of $300,000 that will be paid on a semi-monthly
basis.

 

•   BENEFITS: You are eligible to be covered by our excellent benefit programs
including personal umbrella liability insurance, executive life, executive
disability, health, dental, prescription drug, vision, 401K, pension plan, paid
holidays, and vacation days. Information regarding your benefits will be
discussed during your benefit orientation. The Benefits Department will contact
you after your start date to schedule a time to meet with you regarding your
benefit eligibility and enrollment.

 

•   BONUS PROGRAM: You are eligible to participate in our Executive Bonus
Program with a target bonus of 60% of base annual salary. The first year bonus
will be paid based on nine (9) months of service.

 

•   SIGN-ON BONUS: We are offering you a sign-on bonus of $25,000, which is
payable on your first paycheck and subject to all federal, state, and local
taxes. Should you decide to leave Remy within your first year of employment, you
will be required to repay a pro-rated share of your sign-on bonus.

 

•   RELOCATION: To assist you with your move, we are offering you a relocation
package including six (6) months of temporary housing. Detailed information
regarding your relocation package will be forthcoming in a separate package. You
will be contacted by a representative of Lexcion Group to coordinate your move.
Additionally, should you decide to leave Remy International within eighteen
(18) months of your start date, you will be required to repay Remy International
for cost including but not limited to, the full cost of your relocation.

 

•   VACATION: You will be eligible for 3 weeks vacation, 8 paid holidays and 4
floating holidays for the 2006-year.

 

•   SEVERANCE: After completion of six (6) months of employment and upon your
resignation for “Good Reason” (as defined in Appendix A) or termination by Remy
without “Cause” (as defined in Appendix A) you will receive an amount equal to
the sum of twelve (12) months base salary and earned bonus subject to required
withholding. This amount is payable over a twelve (12) month period in equal
semi-monthly installments.



--------------------------------------------------------------------------------

David R. Muir

Page 2

 

•   SUCCESS PAYMENT: Upon the occurrence of a Corporate Transaction (as defined
in Appendix A), you will be entitled, if you are employed by Remy on the date of
such occurrence, to receive from Remy, as additional compensation, a transaction
success payment (the “Success Payment”), as follows;

(a) up to an amount equal to 1% of total Net Proceeds (as defined in Appendix A)
above $9,000,000; and

(b) An amount equal to 25% of the Net Proceeds in excess of $4,000,000 to
$8,000,000

Please note that our offer is contingent upon the following:

 

1. Successful completion and passing of a drug screen. The drug screen should be
completed prior to your first day. The enclosed yellow sheet details the process
and how to find a location. Please contact Kelly Witter 765-778-5948 with any
questions.

 

2. Successful verification of your U.S. citizenship and/or approved employment
eligibility in the United States (See I-9 form). Your I9 documentation will be
verified on your first day.

 

3. Successful completion of a reference, background, and criminal check.

We would like to welcome you to Remy International. We look forward to you
joining our team and sincerely hope that you will accept this offer of
employment. Please indicate your acceptance to our offer by signing below and
returning the offer within 5 business days. You will need to come to our
Corporate Headquarters Building at 8:15 AM on your first day to complete your HR
paperwork, which is attached to the enclosed pink checklist. If you have any
questions, do not hesitate to contact us.

 

Sincerely,       Acceptance:

/S/ John H. Weber

     

/S/ David R. Muir

John H. Weber       President and       Date: May 8, 2006 Chief Executive
Officer      

Enclosures



--------------------------------------------------------------------------------

Appendix A

“Good Reason” means and will be deemed to exist if, without your consent,
(a) you suffer a material diminution in your duties, responsibilities or
effective authority or any adverse changes in your titles or positions, (b) You
suffer a reduction of your “Base Salary” or target bonus opportunity below that
which is set forth in this Offer Letter; or (c) Remy fails to pay you any earned
compensation or to provide your vested benefits when due and payable and which
is not cured within a reasonable period of time after receipt of notice, or
(d) if your work location is relocated more than 25 miles.

“Cause” means (a) you engage in gross misconduct or gross negligence in the
performance of your duties for Remy or any of its subsidiaries, (b) you embezzle
assets of Remy or any of its subsidiaries, (c) you are convicted (including a
plea of guilty or nolo contendere) of a felony involving moral turpitude, or
(d) your breach of any restrictive covenant set forth in the Offer Letter.

“Corporate Transaction” means the direct or indirect sale or other disposition
for value (to an entity or person unrelated or unaffiliated with Remy or
Citicorp) of the equity interests in Remy or the assets of Remy.

“Net Proceeds” means the fair value of the aggregate and cumulative
consideration received, less the aggregate of any transaction costs of any kind
borne directly or indirectly by Remy or the Remy equity interest holders, and
actually paid or distributed to the Remy equity interest holders in connection
with an Corporate Transaction.